Milligan, J.,
delivered the opinion of the Court.
There is no error in the record, and the judgment must be affirmed. The Circuit Judge did right in striking out the plaintiff in error’s second plea. It was but a repetition, in substance, of the first plea, with an allegation of extraneous and immaterial matter. He was equally correct in striking out the plea in abatement, because it was filed after a plea in bar to the action, and without any special importance, on leave of Court granted to the defendant, and because it is not entitled of any term of the Court, and otherwise informal and insufficient.
Affirm the judgment.